

Exhibit 10.1
 

 
SCHOEN PLACE LLC
c/o A.D. Longwell
4 Schoen Place
Pittsford, NY 14534




NaturalNano, Inc.


RE: Amendment No. 1


Pursuant to the terms of a Lease Agreement entered into on the 21st day of
August, 2006 in accordance with the laws of New York State and between Schoen
Place, LLC (“Landlord”) and NaturalNano, Inc. (“Tenant”) the Landlord and Tenant
sign this statement to confirm the commencement and termination dates to
accommodate anticipated delivery of possession.


It is hereby agreed that the term of the lease shall commence on March 1, 2007
and shall end on April 30, 2022. It is also agreed that all time periods with
respect to Annual Minimum Rent, Terminate Dates and all other matters shall be
extended to accommodate the change in the commencement date.


All other provisions of the lease shall remain unchanged and in full force and
effect. This amendment shall be governed in all respects by the laws of the
State of New York.
 

      Very truly yours,               Schoen Place, LLC                        
Dated: February 15, 2007
By:
 
/s/Alden D. Longwell                                 
     
Alden D. Longwell, Authorized Member
               
Accepted by the Tenant.
   
 
       
Dated: February 15th, 2007
   
NaturalNano, Inc.
                 
By:
 
/s/ Kathleen A. Browne                                
         
Print Name:
 
Kathleen A. Browne
         
Print Title:
 
CFO






--------------------------------------------------------------------------------
